OPINION of the Court, by
Judge Trimble.
On the trial of this ejectment in the circuit court, that court gave certain instructions to the jury as to the manner of supplying two lines of the survey in question (which were not found) so as to close the survey. With these instructions both parties seem to be dissatisfied ; and therefore, as the bill of exception states, the parties excepted to the opinion delivered by the court to the jury. The propriety of the instructions given, is the only question made by the assignment of error in this court.
We are not furnished with the data upon which the opinion of the inferior court was predicated. Neither the patent nor survey, under which the lessor of the plaintiff claims title, is refered to, or made part of the bill of exceptions ; nor are they in any other way made part of the record, so as to enable us judicially to take notice of them. We cannot judicially see, whether the instruction given to the jury comported with the patent and survey or not; nor whether the manner of running the two lines, as directed by the court, was such as the law, by reference to the other lines of the survey, would require. We cannot, therefore, say there is error in the opinion objected to, or in the judgment of the circuit court.-Judgment affirmed.